DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation
	The present application is a continuation of U.S. patent application 16/830,522, now U.S. patent 11,029,420, which was a continuation of U.S. patent application 15/882,050, now U.S. patent 10,605,929, which was a continuation of U.S. patent application 14/635,325, now U.S. patent 9,880,291.

Response to Amendment
	Examiner acknowledges the amendment filed 16 September 2022 wherein: claims 31 and 34 are amended; claims 1-30 and 36-37 are canceled; claims 38-50 are newly added; claims 31-35 and 38-50 are pending.

Response to Arguments
Examiner acknowledges the prior objections to the drawings and the specification and the prior 35 USC 112 rejections have been overcome by amendment.
Applicant's arguments filed 16 September 2022 with respect to the double patenting rejections have been fully considered and are persuasive in part.
Examiner acknowledges newly added claims 45-48 and 50 are not suggested by the cited parent patents.
Newly added claim 38 comprises similar limitations to those of canceled claim 19. No specific arguments against the rejection of the limitations in claim 38 have been provided. Accordingly, claim 38 is rejected as claim 19 was previously rejected.
Similarly, newly added claim 39 is rejected as claim 18 was previously rejected.
The newly amended limitations in claim 31 besides the limitation corresponding to claim 50 and newly added claims 40-44 and 49 are suggested by the cited parent patents as described in the new rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 31-35 and 38-50 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “approximately” is similarly indefinite.
Examiner has considered the claim without the relative terms.

Regarding claims 32-35 and 38-50, the claims are rejected due to their dependence.

Regarding claims 44 and 49, the claims are rejected due to comprising the terms described in the rejection of claim 31 above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-35, 38-44, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 16, 19-22, and 26-27 of U.S. Patent No. 9,880,291. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 31, 40-44, and 49 are anticipated by reference claims 19-20 and 26 with the exception of the limitation: “wherein: each blind hole is surrounded by four other blind holes or six other blind holes; or a field strength along the blind holes is greater than 0.5 kV/cm and is less than or equal to 2 kV/cm; or a potential difference between each adjacent accelerator plate of the stack is about 10V; or a potential difference drops non-linearly along a length of a blind hole from a closed end to an open end; or the substrate has a thickness that is in a range from approximately 40 microns to approximately 60 microns; or the gas-electron multiplier further comprises additional GEM through holes that are not aligned with blind holes”.
	However, each of the limitations: “each blind hole is surrounded by four other blind holes or six other blind holes”,  “a field strength along the blind holes is greater than 0.5 kV/cm and is less than or equal to 2 kV/cm”, “a potential difference between each adjacent accelerator plate of the stack is about 10V”, “the substrate has a thickness that is in a range from approximately 40 microns to approximately 60 microns” would have been obvious to one of ordinary skill in the art at the time of the invention since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
Instant claims 32-35 are obvious over reference claims 21-22 and 26-27, respectively.
Instant claims 37-38 are obvious over reference claims 1-3, and 16.

Claims 31-33, 38-44, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-14 of U.S. Patent No. 10,605,929. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 31, 35, 40-44, and 49 are rendered obvious over reference claims 2 and 10-12 since making the alignment longitudinal would have been an obvious design choice for one of ordinary skill in the art and the limitations “each blind hole is surrounded by four other blind holes or six other blind holes”,  “a field strength along the blind holes is greater than 0.5 kV/cm and is less than or equal to 2 kV/cm”, “a potential difference between each adjacent accelerator plate of the stack is about 10V”, “the substrate has a thickness that is in a range from approximately 40 microns to approximately 60 microns” would have been obvious to one of ordinary skill in the art at the time of the invention since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
Instant claims 32-33 are rendered obvious over reference claims 13-14, respectively.
Instant claims 37-38 are obvious over reference claims 1-3 and 11-12.

Claims 31-33, 35, 38-44, and 49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-14 of U.S. Patent No. 11,029,420. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 31, 35, 40-44, and 49 are rendered obvious over reference claims 2 and 10-12 since making the alignment longitudinal, choosing the number of GEM through holes, and making the GEM through holes regularly spaced apart would have been obvious design choices for one of ordinary skill in the art and the limitations “each blind hole is surrounded by four other blind holes or six other blind holes”,  “a field strength along the blind holes is greater than 0.5 kV/cm and is less than or equal to 2 kV/cm”, “a potential difference between each adjacent accelerator plate of the stack is about 10V”, “the substrate has a thickness that is in a range from approximately 40 microns to approximately 60 microns” would have been obvious to one of ordinary skill in the art at the time of the invention since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See MPEP 2144.05(II)(A).
Instant claims 32-33 are rendered obvious over reference claims 13-14, respectively.
Instant claims 37-38 are obvious over reference claims 1-3 and 11-12.

Allowable Subject Matter
Claims 31-35 and 38-50 would be allowable if the non-statutory double patenting rejections and the 35 USC 112 rejections are overcome. Examiner recommends filing eTerminal disclaimers for the parent patents to overcome the non-statutory double patenting rejections.

The following is a statement of reasons for the indication of allowable subject matter:

Regarding claim 31, the cited prior art does not expressly disclose or suggest said a longitudinal axis of the center of each of said groups of GEM through holes is aligned with a longitudinal axis of a respective one of said blind holes.

Maad (US 2015/0060685) discloses a device for detecting ionization radiation comprising:
a converter unit for amplifying electrons emitted due to the ionizing radiation and a read-out unit (readout device 60), wherein the converter unit comprises a converter (converter unit 2) and a gas electron multiplier 40 (par. [0060], [0062], [0078], [0079], [0085], [0086], [0102]; fig. 5, 7);
wherein said converter 2 comprises a substrate (solid converter plate 21) with an ionizing radiation-receiving major surface (first main side 23 which receives x-rays) and an electron-emitting major surface (second main side 25) and a stack of plates (converter plates including 20A, 20B) in contact with the electron-emitting major surface 25 (par. [0027], [0049], [0060]-[0062]; fig. 5);
wherein said stack comprises a plurality of perforated plates (converter plates including 20A, 20B with multiple through holes 26) wherein perforations 26 of the perforated accelerator plates are aligned with each other and are distributed to form a matrix of blind holes (par. [0060]-[0062], fig. 5).

Seidman (US 3,971,942) discloses a device comprising:
a converter unit and a read-out unit (read-out 8), wherein the converter unit comprises a converter (converter matrix 4) and an electron multiplier (electron-image multiplier 6; col. 2 ln. 66 - col. 3 ln. 12; fig. 1);
wherein said converter 4 comprises a substrate (converter plate 32) with an ionizing radiation-receiving major surface (bottom of 32 in fig. 4) and an electron-emitting major surface (top of 32 in fig. 4) and a stack of accelerator plates (layers of low-resistivity material 36) in contact with the electron-emitting major surface (col. 4 ln. 1-40; fig. 4);
wherein said stack comprises a plurality of perforated accelerator plates 36 wherein perforations of the perforated accelerator plates 36 are aligned with each other and are distributed to form a matrix of blind holes (grooves 34; col. 4 ln. 18-30; fig. 4).

The cited prior art, while generally disclosing GEM through holes and blind holes, does not expressly disclose or suggest a longitudinal axis of the center of each of said groups of GEM through holes is aligned with a longitudinal axis of a respective one of said blind holes.

As described in Applicant’s Remarks (in parent application 15/882,050, filed 26 March 2019, pages 10-12), Maad discloses GEM through holes and blind holes, but not with the claimed alignment:

    PNG
    media_image1.png
    338
    608
    media_image1.png
    Greyscale

Figures 7 and 8 of Maad as annotated in Applicant's Remarks (page 11), showing a longitudinal axis of the center of groups of through holes 46 is not aligned with a longitudinal axis of their respective blind holes 16


    PNG
    media_image2.png
    268
    546
    media_image2.png
    Greyscale

Figures 2d and 4 of Applicant, showing a longitudinal axis of the center of a group of three through holes 87 is aligned with a longitudinal axis of a blind hole (largest circle in fig. 2d)

Accordingly, claims 18, 31, and 36 would be allowable.

Regarding claims 32-35 and 38-50, the claims would be allowable due to their dependence.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE RIDDICK whose telephone number is (571)270-1865.  The examiner can normally be reached on M - Th 7:30 am - 6:00 pm ET, with flexible scheduling.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Blake C. Riddick, Ph.D.
Primary Examiner
Art Unit 2884



/BLAKE C RIDDICK/Primary Examiner, Art Unit 2884